Citation Nr: 0206660	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, for 
credit hours for a course in which a non-punitive grade was 
received.  

2.  Whether the retroactive termination of payment of 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, for payment of 3 credit hours 
for a course in which a non-punitive grade was received, 
effective January 26, 1998, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1963 to February 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The appellant enrolled in 6 credit hours beginning on 
January 26, 1998 and ending in May 1998; she was paid 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Cod, for these 6 credit hours.

2.  The appellant received a non-punitive grade for 3 credit 
hours for a course taken during the January to May 1998 term.  

3.  The RO retroactively terminated payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, to the appellant for the 3 credit hours 
for the course in which the non-punitive grade was received, 
effective January 26, 1998.  

4.  The appellant has not presented any evidence that when 
she received the non-punitive grade, she was ill, there was 
an illness or death in the eligible person's family, there 
was an unavoidable geographical transfer resulting from the 
eligible person's employment, there was an unavoidable change 
in the eligible person's conditions of employment; there were 
immediate family or financial obligations beyond the control 
of the eligible person which required her to suspend pursuit 
of the program of education to obtain employment; there was 
discontinuance of a course by a school, there was 
unanticipated active duty for training; and/or there were 
unanticipated difficulties in caring for the eligible 
person's child or children.


CONCLUSIONS OF LAW

1.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, for 
3 credit hours for a course in which a non-punitive grade was 
received is denied.  38 U.S.C.A. § 3680 (West 1991); 
38 C.F.R. §§ 21.3132, 21.4200 (2001).

2.  The retroactive termination of payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, for payment of 3 credit hours for a 
course in which a non-punitive grade was received, effective 
January 26, 1998, was proper.  38 U.S.C.A. § 3680 (West 
1991); 38 C.F.R. § 21.4135 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the August 1998 decision and in the November 1998 statement 
of the case of the reasons and bases for the denial of her 
claim.  The Board concludes that the discussions in the RO's 
decision and statement of the case informed the appellant of 
the information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent educational evidence is of record.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of her claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
appellant. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of her claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that she is not prejudiced 
by this decision. 

A review of the record shows that VA has determined that the 
appellant is entitled to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  In 
September 1996, her application was received for such 
benefits.  An Enrollment Certification was received showing 
that she had enrolled at Mojave Community College for 6 
credit hours for the Fall 1996 semester.  Her application was 
approved and she was paid based on that enrollment.  
Thereafter, Mojave Community College verified that the 
appellant had reduced her credit hours from 6 to 3 for the 
Fall 1996 semester.  The appellant explained to VA that due 
to an act of nature, her roof had collapsed which caused her 
family inconvenience and financial detriment.  In addition, 
she had automobile problems.  In a February 1997 
determination, the RO decided in the appellant's favor on her 
payments for that enrollment.  

In September 1997, another Enrollment Certification was 
received which showed that the appellant was enrolled for the 
Fall 1997 semester at Mojave Community College.  

In March 1998, another Enrollment Certification was received 
which showed that the appellant was enrolled for 6 credit 
hours for the period of December to May 1998 at Mojave 
Community College.  The appellant was paid at the half-time 
rate for this enrollment.  In July 1998, Mojave Community 
College verified that the appellant had received a non-
punitive grade at the end of her last term, May 1998, for one 
of her courses.  As such, her credit hours were reduced from 
6 to 3.  

In July 1998, the RO requested an explanation for the 
reduction in credit hours as the appellant had been paid 
based on 6 credit hours.  She was informed that she may have 
been paid more than she was due as the credit hours were 
reduced.  In response, the appellant indicated that the 
English class in which she had been enrolled was approved and 
that the Mathematics class has not gone well and she had 
received a poor grade.  In an August 1998 determination, the 
RO concluded that the appellant had not provided reasons 
showing that her receipt of a non-passing grade was beyond 
her control.  Accordingly, her payments were retroactively 
reduced to the quarter rate as of January 1998 because 3 of 
the credit hours would not be counted toward her graduation 
credits.  The appellant appealed this determination.  The 
appellant stated that she had withdrawn from an English class 
and submitted a withdrawal slip for this class.  In addition, 
the appellant indicated that she received an unsatisfactory 
grade in a Mathematics class, but this was her first failure.  
She stated that she was currently having medical problems and 
that she was working hard toward earning her degree.  She 
referred to her Fall 1998 semester in her substantive appeal, 
but the matter under consideration only involves the 
reduction in credit hours during the Spring 1998 term.  

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  No 
amount shall be paid to an eligible person for a course for 
which the grade assigned is not used in computing the 
requirements for graduation including a course from which the 
student withdraws, unless the eligible person withdraws 
because he was called to active duty or the Secretary finds 
that there are mitigating circumstances for the withdrawal.  
38 U.S.C.A. § 3680(a); 38 C.F.R. § 21.3132(d).

If the eligible person is claiming that there are mitigating 
circumstances for the withdrawal or non-punitive grade, 
he/she must submit a description of these circumstances in 
writing to VA either within one year from the date VA 
notifies the eligible person that he/she must submit the 
mitigating circumstances or at a later date if the eligible 
person is able to show good cause why the one-year time limit 
should be extended to the date on which he or she submitted 
the description of the mitigating circumstances.  The 
eligible person must also submit evidence supporting the 
existence of mitigating circumstances within one year of the 
date VA requests such evidence.  38 C.F.R. § 21.3132(d)(1).

The following circumstances are representative of those which 
VA considers to be mitigating: (i) an illness of the eligible 
person; (ii) an illness or death in the eligible person's 
family; (iii) an unavoidable geographical transfer resulting 
from the eligible person's employment; (iv) an unavoidable 
change in the eligible person's conditions of employment; (v) 
immediate family or financial obligations beyond the control 
of the eligible person which require him or her to suspend 
pursuit of the program of education to obtain employment; 
(vi) discontinuance of a course by a school; (vii) 
unanticipated active duty for training; and (viii) 
unanticipated difficulties in caring for the eligible 
person's child or children.  38 C.F.R. § 21.3132(d)(2).

The term nonpunitive grade means any grade assigned for 
pursuit of a course, whether upon completion of the course or 
at the time of withdrawal from the course, which has the 
effect of excluding the course from any consideration in 
determining progress toward fulfillment of requirements for 
graduation.  No credit toward the school's requirements for 
graduation is granted for such a grade, nor does the grade 
affect any other criteria for graduation by the policies of 
the school, such as a grade point average.  Therefore, it has 
the same effect as an audited course.  38 C.F.R. § 4200(j).

38 C.F.R. § 21.3132 provides for reductions in Chapter 35 
benefits in certain circumstances, to include receipt of 
grades not used in computing graduation requirements or 
withdrawal from a course absent mitigating circumstances.

If the eligible person receives all nonpunitive grades or 
withdraws from all courses other than because of being called 
to active duty, and no mitigating circumstances are found to 
exist, VA will terminate the eligible person's educational 
assistance effective the first date of the term in which the 
withdrawal occurs.  38 C.F.R. § 21.4135(e)(1).  If an 
individual receives a nonpunitive grade for a particular 
course for any reason other than a withdrawal from it, VA 
will reduce the individual's educational assistance allowance 
effective the last date of attendance when mitigating 
circumstances are found.  If an individual receives a 
nonpunitive grade in a particular course for any reason other 
than a withdrawal from it, and there are no mitigating 
circumstances, VA will reduce his or her educational 
assistance effective the later of the following:  (i) The 
first date of enrollment for the term in which the grade 
applies, or (ii) December 1, 1976.  38 U.S.C.A. § 3680; 
38 C.F.R. § 21.4135 (w).

In this case, the appellant was paid at the half-time rate 
for her enrollment from January to May 1998 in 6 credit hours 
at Mojave Community College.  That institution verified, in 
July 1998, that the appellant received a non-punitive grade 
at the end of her last term, May 1998, for one of her courses 
which was a 3 credit hour course.  As such, her credit hours 
were reduced from 6 to 3.  Based on this information, the RO 
determined that the appellant was not entitled to payment for 
the 3 credit hours for which she received the non-punitive 
grade.  Secondly, the RO determined that the retroactive 
reduction in her Chapter 35 benefits was proper based on the 
reduction in credit hours from 6 to 3.  

The Board finds that the appellant was not entitled to 
payment for the 3 credit hours for which she received the 
non-punitive grade.  

VA law and regulations provide that Chapter 35 benefits shall 
not be paid for a course for which the grade assigned is not 
used in computing the requirements.  As noted, the term 
nonpunitive grade means any grade assigned for pursuit of a 
course which has the effect of excluding the course from any 
consideration in determining progress toward fulfillment of 
requirements for graduation.  In this case, the appellant 
received a non-punitive grade for a 3 credit hour course.  
The appellant has not submitted evidence that mitigating 
circumstances caused her to receive the non-punitive grade.  
Although she indicated that she recently has had health 
problems and is under stress, she has not presented any 
evidence that when she received the non-punitive grade, she 
was ill, there was an illness or death in the eligible 
person's family, there was an unavoidable geographical 
transfer resulting from the eligible person's employment, 
there was an unavoidable change in the eligible person's 
conditions of employment; there were immediate family or 
financial obligations beyond the control of the eligible 
person which required her to suspend pursuit of the program 
of education to obtain employment; there was discontinuance 
of a course by a school, there was unanticipated active duty 
for training; and/or there were unanticipated difficulties in 
caring for the eligible person's child or children.  
Accordingly, she was not entitled to payment for that 3 
credit hour course for which she received the non-punitive 
grade.  

As noted, VA reduced her Chapter 35 benefits retroactively 
based on the fact that she was not entitled to payment for 
that 3 credit hour course for which she received the non-
punitive grade.  The Board finds that this action was proper.  
VA law and regulations provide that VA may reduce Chapter 35 
benefits when an eligible person receives a grade not used in 
computing graduation requirements.  VA will terminate the 
eligible person's educational assistance effective the first 
date of enrollment for the term in which the grade applies.

In this case, the first date of the term was January 26, 
1996.  VA properly retroactively terminated the appellant's 
educational assistance benefits for the course in which she 
received the non-punitive grade on that date.  


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code for 3 credit 
hours for a course in which a non-punitive grade was received 
is denied.  

The retroactive termination of payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, for payment of 3 credit hours for a 
course in which a non-punitive grade was received, effective 
January 26, 1998, was proper.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

